DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This action is responsive to the amendment and remarks submitted July 29, 2022. Claims 15, and 18-21 are amended. Claims 1-14, 16, 17, and 22 are canceled. No claims are newly added. Claims 15, 18-21, and 23-28 are currently pending.
Terminal Disclaimer
The terminal disclaimer filed on July 29, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,908,412 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2022 is being considered by the examiner.
Allowable Subject Matter
Claims 15, 18-21, and 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, which is the closest prior art to the invention of the claims, does not anticipate nor render obvious the claim limitations, in combination with all the other claim limitations, “wherein in response to the first force, the free end of the optical fiber is to move in a second direction perpendicular to the first direction in addition to moving in the first direction in accordance with an attachment angle of the deformable rod, wherein the attachment angle is an angle between the first direction and an attachment direction in a cross-section plane perpendicular to the central axis, the attachment direction being a direction from the optical fiber to the deformable rod in the cross-section plane, and wherein the deformable rod is attached to the optical fiber within an allowable angle range, the allowable angle range being determined to limit a movement of the free end in the second direction” (claim 15). The prior art reference Choi et al. (US 9,936,865, hereinafter “Choi”) is the closest reference to the instant invention. Choi fails to anticipate claim 15 for the reasons as detailed by applicant in the arguments received July 29, 2022, pages 5-9. Applicant’s arguments are clear and persuasive detailing the differences between the instant application and Choi, and the examiner agrees fully with applicant’s remarks. Choi does not anticipate the claims of the instant invention. Further, there is nothing on the record that would suggest such differences would be obvious over the prior. Lastly, one having ordinary skill in the art does not possess any general knowledge that would motivate a modification to or combination of any of the known prior art to arrive at the claimed invention. As such, claim 15 is patentably distinct over the prior art and is allowed. Claims 18-21 and 23-28 are allowed at least in view of their ultimate dependency upon an allowed independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M BEDTELYON whose telephone number is (571)270-1290. The examiner can normally be reached 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/John Bedtelyon/Primary Examiner, Art Unit 2874